DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Na et al (US 2018/0158429 A1).

Claim 1, Na (Fig. 1-15) discloses a display driving device (Fig. 12) configured to drive a display device (800; Fig. 12) for displaying an image (Paragraph [0024]), the display driving device (Fig. 12) comprising: 
a source driver integrated circuit (IC) (100 and 300; Fig. 12) configured to convert image data (Ims and Imd; Fig. 12) into a source signal (data[1] through data[m]; Fig. 12); and 
an energy harvesting device (600, 1000, and 700; Fig. 12; wherein figure shows a thermoelectric generation portion, a storage portion, and converter; Paragraph [0067], [0070], and [0123]) configured to convert thermal energy (Heat; Fig. 12) into electrical energy (Current; Fig. 12) and supply the electrical energy (VDs; Fig. 12) to the source driver IC (100 and 300; Fig. 12), 
wherein the energy harvesting device (600, 1000, and 700; Fig. 12) includes: 
a thermal energy converter (600; Fig. 12) configured to convert thermal energy (Heat; Fig. 12) generated in the source driver IC (300; Fig. 12; Paragraph [0067]) to output an energy harvesting current (current; Fig. 12; wherein figure shows output from thermoelectric generation portion as current being applied to the storage portion); and 
an energy storage (1000; Fig. 12) directly connected to the thermal energy converter (600; Fig. 12), and configured to receive the energy harvesting current (current; Fig. 12; wherein figure shows output from thermoelectric generation portion as current being applied to the storage portion), store power (Paragraph [0123]), and output a first auxiliary voltage (Fig. 12; wherein figure shows output current from storage portion which is converted to VDs and VTs) that is a voltage generated due to the stored power (1000; Fig. 12), 
wherein the thermal energy converter (600; Fig. 6-11) and the energy storage (100; Fig. 12) are located on the source driver IC (Fig. 6; wherein figure shows thermoelectric generation portion formed on the signal controller; Fig. 6-11; wherein figure shows thermoelectric generation portion formed on the printed circuit board 910 which contains the signal controller and data driver; Fig. 12; wherein figure shows storage portion connected between thermoelectric generation portion converter; Paragraph [0123]; wherein discloses storage portion could be capacitive and therefore be formed on the printed circuit board).  

Claim 12, Na (Fig. 1-15) discloses a display driving method (Fig. 12), comprising: 
converting thermal energy generated (Heat; Fig. 12) in a source driver integrated circuit (IC) (100 and 300; Fig. 12) to output an energy harvesting current (current; Fig. 12); 
receiving the energy harvesting current (current; Fig. 12; wherein figure shows connection between thermoelectric generation portion and storage portion) and storing power (1000; Fig. 12); 
generating a first auxiliary voltage (Fig. 12; wherein figure shows output from storage portion to converter) using the stored power (1000; Fig. 12); and 
outputting a second auxiliary voltage (VTs and VDs; Fig. 12) of a constant level (1.2V and 1.8V; Paragraph [0071]) corresponding to the first 15Attorney Docket No. 15366-000059-USauxiliary voltage (1000; Fig. 12).  

Claim 2, Na (Fig. 1-15) discloses wherein the display driving device (Fig. 12) further includes a voltage stabilizer (700; Fig. 12) configured to output a second auxiliary voltage of a constant level (VDs, and VTs; Fig. 12; Paragraph [0071]), which corresponds to the first auxiliary voltage (Paragraph [0123]; Fig. 12; wherein figure shows receiving signal from storage portion), to the source driver IC (100 and 300; Fig. 12).  

Claim 3, Na (Fig. 1-15) discloses wherein the voltage stabilizer (700; Fig. 12) is located on the source driver IC (700; Fig. 5-11; wherein figure shows converter formed on the printed circuit board 910 which contains the signal controller and data driver).  

Claim 4, Na (Fig. 1-15) discloses wherein the voltage stabilizer (700; Fig. 12) is embedded in the source driver IC (700; Fig. 5-11; wherein figure shows converter formed on the printed circuit board 910 which contains the signal controller and data driver).  

Claim 5, Na (Fig. 1-15) discloses further comprising: 
a bandgap reference voltage generator (Paragraph [0071]; wherein discloses generating voltages of 1.2V and 1.8V) configured to output a reference voltage (1.2V and 1.8V; Paragraph [0071]) that maintains a constant level in response to temperature changes (600; Fig. 12); and 
a voltage stabilizer (Paragraph [0071]) including a regulator configured to output a second auxiliary 14Attorney Docket No. 15366-000059-USvoltage (VTs and VDs; Fig. 12) corresponding to the first auxiliary voltage (1000; Fig. 12; Paragraph [0123]) to the source driver IC (100 and 300; Fig. 12) using the reference voltage (1.2V and 1.8V; Paragraph [0071]).  

Claim 6, Na (Fig. 1-15) discloses wherein the energy storage (1000; Fig. 15) outputs the first auxiliary voltage (VCC’; Fig. 15) when the first auxiliary voltage is greater than or equal to a usable voltage (540; Fig. 15; Paragraph [0131]).  

Claim 7, Na (Fig. 1-15) discloses wherein the thermal energy converter (600; Fig. 12) is in contact with the source driver IC (100 and 300; Fig. 13) to absorb the thermal energy generated (heat; Fig. 12) in the source driver IC (100 and 300; Fig. 12) and includes a plurality of thermoelectric modules (600; Fig. 8-10) configured to convert the absorbed thermal energy (heat; Fig. 12) into the energy harvesting current (Current; Fig. 12).  

Claim 8, Na (Fig. 1-15) discloses wherein the thermal energy converter (600; Fig. 2, 3, and 12) and the energy storage (1000; Fig. 12; Paragraph [0123]) are provided in the form of a film (Paragraph [0075] and [0123]).  

Claim 9, Na (Fig. 1-15) discloses wherein the thermal energy converter (600; Fig. and the energy storage have a smaller area than the source driver IC, respectively.  

Claim 10, Na (Fig. 1-15) discloses wherein the thermal energy converter (600; Fig. 12) and the energy storage (1000; Fig. 12) have a width less than or equal to (600; Fig. 10) that of the source driver IC (100 and 300; Fig. 10), respectively, and have a length less than (600; Fig. 10) that of the source driver IC (100 and 300; Fig. 10), respectively.  

Claim 11, Na (Fig. 1-15) discloses wherein the thermal energy converter (600; Fig. 12) and the energy storage (1000; Fig. 12) are integrally configured (Fig. 12; wherein figure shows thermoelectric generation portion and storage portion integrally configured with the signal controller and data driver) with the source driver IC (100 and 300; Fig. 12).  

Claim 13, Na (Fig. 1-15) discloses wherein the outputting of the second auxiliary voltage (VTs and VDs; Fig. 12) of the constant level (1.2V and 1.8V; Paragraph [0071]) corresponding to the first auxiliary voltage (Fig. 12; wherein figure shows storage portion supplying signal to converter) includes: 
outputting a reference voltage (Paragraph [0071]) that maintains a constant level (1.2V and 1.8V; Paragraph [0071]) in response to temperature changes (600; Fig. 12); and 
outputting the second auxiliary voltage (VTs and VDs; Fig. 12) corresponding to the first auxiliary voltage (Fig. 12; wherein figure shows storage portion supplying signal to converter) using the reference voltage (1.2V and 1.8V; Paragraph [0071]).  

Claim 14, Na (Fig. 1-15) discloses wherein the generating of the first auxiliary voltage (VCC’; Fig. 15) using the stored power (1000; Fig. 15) includes, when the first auxiliary voltage is greater than or equal to a usable voltage (540; Fig. 15; Paragraph [0131]), outputting the first auxiliary voltage (VCC’; Fig. 15) using the stored power (1000; Fig. 15).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        07/15/2022